Citation Nr: 1744878	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected knee disabilities.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 1992.  The record also reflects that the Veteran had Reserve service following his separation from active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The Board remanded the appealed issues in February 2016 for additional development.  The Board then reopened the previously denied claim for service connection for a back disability.  


FINDINGS OF FACT

1.  The evidence is in equipoise that the Veteran has a back disability that is related to his active service.

2.  During the course of the present claims, the Veteran's disability in each knee has been manifested by strain and arthritis, with flexion to no less than 105 degrees, full extension (zero degrees), pain, tenderness, and some reduced strength and endurance, with no additional limitation of motion following repetitive motion.  For each knee, this has impacted the Veteran's work and work-like functioning by producing pain and stiffness, as well as some difficulty with heavy lifting, prolonged walking or standing, and climbing stairs.  Based on such additional limitations, for the entire course of the knee claims, the Veteran's disability in each knee more nearly approximates that equivalent to limitation of flexion to 45 degrees than it does that equivalent to limitation of flexion to 30 degrees for each knee.  These disabilities have also manifested by slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a back disability have been met.  38 U.S.C.A. § 1131 (West 2016); 38 C.F.R. § 3.303 (2017).

2.  The criteria for an increased disability rating in excess of 10 percent based upon limitation of motion of the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a (2015), Diagnostic Codes 5257, 5260, 5261 (2017).

3.  The criteria for an increased disability rating in excess of 10 percent based upon limitation of motion of the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a (2015), Diagnostic Codes 5260, 5261 (2017).

4.  Resolving doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for right knee instability have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

5.  Resolving doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for left knee instability have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records and VA examination reports.  The Veteran was afforded a hearing before the Board September 2015 and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, and the Veteran underwent a VA examination in January 2016 which adequately addressed the knee disabilities for rating purposes.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions for purposes of the Board's adjudication herein, and no further action is necessary prior to the instant decision.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  
 
II.  Service Connection for a Back Disability

A. Applicable Law

Service connection will be granted for a disability resulting from a disease or injury incurred during active service or that was aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).  Direct service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury in service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

B. Analysis

There is no dispute that the Veteran presently sufferes from a back disability or that he experienced a back injury during reserve service in 1993.  The only issue in contention is whether his present condition is related to that injury and the rigors of his active duty service.

In April 2017, the Veteran has submitted a favorable nexus opinion from Dr. T.R.C., who is also a ten-year Army Veteran.  The opinion discusses the Veteran's history in detail including the physical rigor of his active service as well as the nature of his injury in the reserves.  It addresses the history of imaging of the Veteran's back and cites research in support of the interpretation of those results.  It also cites research in support of the general nature of back injuries including the tendency of patients to treat back injuries with over-the-counter medicaion for long periods before seeking professional treatment.

There is also a negative opinion from January 2016, provided by Dr. J.R.D.  However, the rationale for the opinion is limited and focuses on the facts that the Veteran's condition was not diagnosed in service and he did not seek professional treatment until seven years after event.  There is no discussion of the Veteran's accounts of his symptom history, nor any citations to research to support the conclusions.

Overall, the favorable opinon is more thorough and persuasive.  Accordingly, the evidence weighs in favor of granting the claim.

III.  Knee Disability Rating

The Veteran seeks higher initial ratings for his bilateral knee disabilities, each currently rated 10 percent disabling throughout the claim period.  The initial ratings are assigned from the date of a July 2010 informal claim for service connection for disability of both knees.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Applicable Law

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's right and left knee disabilities are currently assigned 10 percent disability ratings.  The Board considers these ratings as based on equivalence to limitation of  motion in flexion, whereas the appealed June 2011 rating action provided the rating based on unspecified limitation of motion due to knee strain for each knee.  

Under Diagnostic Code 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires still more limitation of flexion.  38 C.F.R. § 4.71a .

Diagnostic Code 5261 provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require still more limitation of extension.  38 C.F.R. § 4.71a .

Normal range of motion for the knee is to 0 degrees in extension and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is appropriate when there is slight recurrent subluxation or lateral instability; a 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Precedent opinions of VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Diseases associated with knee strain (synovitis, bursitis, myositis, tenosynovitis, etc.) are to be rated on limitation of motion of affected parts, or as degenerative arthritis.  38 C.F.R. § 4.17a, Diagnostic Codes 5018-5024 (2017).  

B. Facts

The Veteran had a knee examination in March 2011.  At that time, he reported symptoms including stiffness, swelling, giving way, lack of endurance, and pain.  He also reported experiencing "flare-ups" as frequently as three times per month and lasting up to two weeks each, with additional limitation during flare-ups described as inability to bend the knees freely.  He further reported stiffness and pain in the knees with prolonged standing.  

In that examination, the examiner found normal posture, normal gait, and no need for any assistive device for ambulation.  The examiner found weakness and tenderness bilaterally, and guarding of movement on the right.  No signs were present of edema, instability, crepitus, abnormal movement, effusion, redness, heat, deformity, malalignment, locking pain, genu recurvatum, or ankylosis in either knee.  Range of motion was to zero degrees extension and to 110 degrees flexion in each knee, with no additional limitation upon repetitive movement.  The examiner found no additional impact from fatigue, weakness, lack of endurance, or incoordination in either knee after repetitive use.  X-rays of the knees were within normal limits, with joint spaces well-maintained and no acute processes identified.  The examiner diagnosed knee strain bilaterally, and concluded that this would impact the Veteran's work by causing pain, stiffness, and difficulty with heavy lifting, prolonged walking, and climbing stairs.  

VA treatment records indicate that the Veteran was issued bilateral knee braces in April 2013.

In January 2016, the Veteran received another examination.  At that time, the Veteran denied flare-ups.  At that time, the examiner noted diagnoses of both strain and osteoarthritis in each knee.  In each knee, range of motion was zero to 105 degrees flexion and 105 to zero degrees extension, with knee pain noted to interfere with flexion.  Crepitus was also present bilaterally.  The examiner did not find additional functional loss in either knee with repetitive use, with the Veteran examined immediately after such repetitive use.  The examiner additionally found no significant limitation of functioning from pain, weakness, fatigability, or incoordination.   The examiner did, however, find reduced strength at 4/5 in each knee in extension but not in flexion.  Neither ankylosis nor joint instability was present in either knee, and no meniscal impairment or tibial/fibular impairment was found.  The Veteran was noted to regularly use both a cane and knee brace.  July 2015 weight-bearing x-rays revealed mild degenerative changes in each knee.  

The January 2016 examiner noted that the Veteran has worked in law enforcement since service separation, involving a lot of standing, but with the Veteran precluded from prolonged standing by impairments of the feet, knees, and back.  Accordingly, he has been afforded work accommodations.  The examiner summarized the Veteran's knee conditions as resulting in restricted range of motion with pain on extremes of flexion, and effusion in the knees.

C. Arguments

The Veteran argues that the March 2011 VA examination was inadequate because it was not conducted during a period of recurrence or flare-up of the Veteran's knee disabilities, citing Ardison v. Brown, 6 Vet. App. 405 (1994).  The representative then also acknowledged that temporal considerations come into play, so that if flare-ups were brief in nature they their impact on functioning would be more limited while the scheduling examination during such limited-interval flare-up could prove impracticable, citing Voerth v. West, 13 Vet. App. 117 (1999). 
 
The Veteran also argues that it was error to consider ameliorative effects of medication taken for the Veteran's knees, citing Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Specifically, he argues that the the March 2011 examiner should have opined as to the symptomatology the Veteran would experience without medication.


D. Analysis

1. Ratings under Diagnostic Codes 5260, 5261

Examination findings from March 2011 and January 2016 are adequate in this case and are consistent with treatment records, in that treatment records do not show treatment for any significant disability of either knee reflecting lost time from work or significant work impairment due to the knees (beyond needing to take breaks from prolonged standing), need for surgery, or complaints of knee impairment non-responsive to medication management.  

At a July 2015 VA treatment the Veteran complained of recent worsening of bilateral knee pain after good pain control for five months.  The Veteran reported pain ranging from 3/10-7/10, which was throbbing and aching, with stiffness, crepitus, swelling, and occasional buckling.  However, the Veteran also then reported a recent motor vehicle accident in which he suffered back pain exacerbation.  VA treatment the Veteran received consisted of intra-articular knee injection.  X-rays obtained revealed "[m]ild degenerative changes affecting the knees."

Notably, this acute interval of greater knee pain in July 2015 following a motor vehicle accident does not appear to have persisted, since such a degree of knee pain is not reflected as persistent in subsequent treatment records or upon VA examination in January 2016.  Hence, this record does not support increase in underlying knee disability rather than status-post motor vehicle accident. 
Treatment records do not reflect any surgical procedures to the knees. 

The Veteran's spouse provided a September 2015 statement which paints a picture of severe debilitation associated with the Veteran's knees, but which appears significantly inconsistent with objective findings upon VA examination and treatment records as well the Veteran's work history.  The Board accordingly finds this lay statement to be not significantly probative.  The Veteran's spouse, as a layperson, has not been shown to possess the requisite expertise to ascertain the scope and source of perceived impairment suffered by the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Board does not doubt the sincerity of the Veteran's spouse, it appears that she is not an accurate historian as to the frequency, duration, and severity of the Veteran's symptoms.

Based on VA examination findings as consistent with other evidence of record, including reasonably supported statements by the Veteran himself, the Board finds that the Veteran's disability in each knee has been manifested over the course of claim by strain and/or arthritis, with flexion to no less than 105 degrees, full extension (zero degrees), pain, tenderness, and some reduced strength and endurance, with no other additional limitation of motion following repetitive motion, including no other additional limitation due to DeLuca factors affecting functioning of pain with use, fatigue, weakness, and incoordination.  For each knee, this has impacted the Veteran's work and work-like functioning by producing pain, stiffness, and difficulty with heavy lifting, prolonged walking or standing, and climbing stairs.  Based on such additional limitations, the Veteran's disability in each knee more nearly approximates that equivalent to limitation of flexion to 45 degrees than it does to limitation of flexion to 30 degrees for each knee.  The Board finds the preponderance of the evidence against additional or higher ratings on any other applicable basis for each knee, based on the examination findings and other credible evidence of record not supporting the presence of such other disability as would warrant separate or additional ratings.  While some reduced strength and fatigue is noted with prolonged standing, as associated with extension, the Board does not find sufficient additional disability distinct from that for which the Veteran is already assigned a 10 percent rating for each knee, to warrant a separate rating for each knee on this basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings for his knee disabilities, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2. Instability pursuant to Diagnostic Code 5257

Due to the Veteran's subjective complaints of popping, locking and giving out, the Board has also considered separate ratings pursuant to Diagnostic Code 5257 for lateral or medial instability or subluxation. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence of record shows that the Veteran's complaints of these symptoms have been consistent throughout the pendency of the appeal and, therefore, the Board finds them credible.  However, none of the medical examination and testing has noted right or left knee instability or subluxation.  In particular, the January 2016 examinaiton explicitly found no stability problems upon testing. Regardless, bilateral knee braces have been issued the Veteran by VA and it has frequently been noted that he used either a walker or cane to assist with ambulation. Based on the relatively balanced conflicting evidence the Board finds it appropriate to resolve reasonable doubt in favor of the Veteran and conclude that the evidence shows that his disability manifests in "slight" instability, corresponding to 10 percent ratings pursuant to Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.71a.  Thus separate ratings Pursuant to Diagnostic Code 5257 are warranted for the right and left knee disabilities.  

3. Flare ups

The Veteran has argued that the available evidence fails to account for flare ups.  In March 2011, he reported flare ups "as often as 3 time(s) per month and each time lasting for 2 week(s), which he treated with medication.  Although the medical report describes these as "flare-ups," the time periods involved would make this the Veteran's dominant condition.  At the Veteran's most recent VA examination in January 2016 addressing his knees, the Veteran explicitly denied the presence of flare-ups.  This suggests that the best interpretation of the evidence is that the Veteran experienced occasional periods of relief in 2011, which have since ceased.  However, his overall condition has been stable and the examinations captured his disability in its usual degree of severity.  With the preponderance of the evidence against a significant flare-up during the claim period in either knee, a rating based on an interval of flare-up of disability in either knee is not warranted.  Voerth, 13 Vet. App. 117.

The Board also finds the preponderance of the evidence against any intervals of greater disability during the claim period, so as to warrant staged ratings for either knee.  Fenderson, 12 Vet. App. 119.

4. Medication

Finally, the Board does not find that the available evidence is inadequate in failing to quantify the Veteran's condition in an unmedicated state.  The Board acknowledges that Jones v. Shinseki holds that ratings generally should consider a Veteran's unmedicated state unless specificied.  26 Vet. App. 56, 63 (2012).  Unlike in Jones, the evidence in this case does not indicate that the Veteran would at least as likely as not qualify for a higher rating if he were not taking medication.  As recently noted by Judges Kasold and Schoelen in McCarroll v. McDonald it would be ethically questionable to take Veterans off medication for the purpose of quantifying their suffering.  28 Vet. App. 267, 279 (2016) (en banc) (Kasold and Schoelen, JJ., concurring).  Such a practice would not only be inhumane but would be inconsistent with the fundamental purpose of the rating code, which is to determine the level of a Veteran's employment disability.  Id. at 277; 38 C.F.R. § 4.1 (2017) (ratings to be based as far as practicable based on functional impairment, particularly impairment of earning capacity).  Where a Veteran's functional impairment has been reduced or eliminated by medication, benefits are disconnected from their purpose.  The concurring judges in McCarroll further noted that ratings should not be based upon "non-helpful guesswork by medical practitioners."  26 Vet. App. at 279.  

As pertains to this case, the available evidence does not indicate that the Veteran's disability reaches a higher level without medication.  Nor does it indicate that such evidence could be obtained without the Veteran ceasing the use of his ordinary medication.  Accordingly, this case is distinguishable from Jones.  

Futhermore, the Board has already awarded ratings for instability despite the negative objective testing in 2016.  It appears from the totality of the evidence including the lay evidence, that this occasional instability could be a manifestation of the ameleriative effects of medication periodically lapsing between doses.  However, the Board need not order the Veteran to cease medication to test that theory.  The critical aspect is that he has been awarded compenstation for his disabililty systems as best they can be determined after applying the duty to assist and the benefit of the doubt.

ORDER

Service connection for a back disability is granted.

A rating in excess of 10 percent for right knee disability is denied. 

A separate disability rating of 10 percent for right knee instability pursuant to Diagnostic Code 5257 is granted. 

A disability rating in excess of 10 percent for left knee disability is denied. 

 A separate disability rating of 10 percent for left knee instability pursuant to Diagnostic Code 5257 is granted.



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


